

117 HR 4632 IH: Passport Backlog Elimination Act
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4632IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Mr. Connolly (for himself, Mr. Kinzinger, Mrs. Carolyn B. Maloney of New York, Mr. Burchett, Ms. Titus, and Mr. Courtney) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require the Secretary of State to submit a plan to eliminate the backlog of passport applications due to the COVID–19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Passport Backlog Elimination Act.2.Plan to eliminate passport application backlog(a)In generalNot later than 30 days after the date of the enactment of this Act or October 30, 2021, whichever is later, after consultation with the appropriate congressional committees, the Secretary of State shall submit to such committees a plan, including the actionable strategies described in subsection (b), to ensure the current backlog of passport applications due to the COVID–19 pandemic is eliminated in a timely manner in order to promote the national security and economic interests of the United States.(b)Actionable strategiesThe actionable strategies described in this subsection are to—(1)eliminate the backlog of at least 1.4 million passport applications;(2)establish a timeline for the elimination of such backlog; and(3)ensure—(A)that the expected processing time for—(i)routine passport applications is between six and eight weeks;(ii)expedited passport applications is between two to three weeks; and(iii)expedited passport applications for Federal Government personnel is not more than eight business days;(B)the safety of Department of State personnel and customers and compliance with all applicable Federal, State, and local health and social distancing guidelines; and(C)the ability for expedited service for applicants requiring a passport for purposes related to their employment.(c)ImplementationNot later than 30 days after the submission of the plan required under subsection (a), the Secretary of State shall begin implementation of the plan to eliminate the backlog of passport applications due to the COVID–19 pandemic.(d)Inspector General auditNot later than 180 days after the date of the enactment of this Act, the Inspector General of the Department of State shall submit to Congress an audit on the elimination of the passport application backlog required by the plan required under subsection (a), and the Department’s actionable strategies described in subsection (b).(e)ApplicationIf by September 30, 2021, all passport applications received prior to June 15, 2021, have been processed and the Department of State has resumed accepting passport applications for routine and expedited processing, the provisions of this section shall not apply.(f)DefinitionIn this section, the term appropriate congressional committees means the Committee on Foreign Affairs and the Committee on Oversight and Reform of the House of Representatives and the Committee on Foreign Relations and the Committee on Homeland Security and Governmental Affairs of the Senate.